DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 03/08/2021 is acknowledged. Claims 3, 5, 6, 8-10, 12, 14, 17, 22, 25, 26, 27 and 31 have been previously cancelled. Claims 1, 19, 23 and 29 have been amended. Accordingly, claims 1-2, 4, 7, 11, 13, 15-16, 18-21, 23-24 and 28-30 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant’s arguments filed 03/08/2021, with respect to 112(a) rejection for claims 1, 2, 4, 7, 11, 13, 15, 16, 18-21, 23, 24 and 28-30 have been fully considered and are persuasive. The 112(a) rejection of claims 1, 2, 4, 7, 11, 13, 15, 16, 18-21, 23, 24 and 28-30 has been withdrawn. Arguments are persuasive because the applicant amended claims 1 and 13 to recite “signal probe covalently bonded to 

The following is a Modified Rejection Based on the amended claims in the reply filed on 03/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7, 11, 13, 15-16, 18-21, 23-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2013/0330839; Dec. 12, 2013) in view of Messersmith (US 2012/0237605; Sep. 20, 2012).
Suh throughout the reference teaches a nanoparticle, which can be used effectively for Raman analysis based on very high amplification effect of electromagnetic signal by plasmonic coupling of nanogap formed between a core material and a shell material and preparation method thereof (Abstract). 
Suh teaches a nanoparticle comprising a core, a shell surrounding the core, and a nanogap formed between the core and shell (Para 0019). A nanogap is formed by combining a polymer on the core and forming the shell on the polymer-combined core. That is, the presence of polymer between the core and shell prevents complete contact between the same, resulting in the formation of nanogap (Para 0029), and thus reading on the limitation of the first layer defining a nanogap in instant claim 1 and 23. Furthermore, the reference teaches that the nanoparticle can comprise a gold core and a gold shell and has nanogap formed between gold core and gold shell (Para 0024), thus reading on the limitation of the second layer comprising a metal in instant claim 1 and 23. Suh also teaches that the core is coated with a polymer and the shell (i.e. second layer) is formed on the coated core (Para 0021;  0035; 0046) which reads on the limitation wherein the second layer is a continuous conformal coating of 
	Regarding claim 11, as stated above, the nanoparticle can consist of gold core and gold shell (Para 0024). The gold shell is referred to in the reference as the second layer disposed on the first polymer layer, which reads on the limitation in instant claim 11. 
	Regarding claim 13, Suh teaches the invention provides the method for detecting an analyte, comprising synthesizing the nanoparticle; functionalizing the surrounding surface of the shell (i.e. the second layer) of the nanoparticle with a bio-molecule capable of detecting an analyte (Para 0047). Examples of biomolecules functionalized to nanoparticle may be antibody, binding protein, enzyme, etc. (Para 0049). Paragraph 00103 of the instant specification also states an antibody as being one of the analyte-binding molecule and thus the molecules functionalized to nanoparticle (i.e. antibody) in the reference read on the analyte-binding molecule of the applicant’s invention.
	Regarding claims 15 and 16, Suh throughout the reference teaches the invention is a nanoparticle which may comprise a gold core (i.e. metal) as evidenced in paragraph 0024, and thus reads on the limitations in both instant claim 15 and 16. In addition, it states the core refers to a spherical particle which is composed of a metal (Para 0020).
	Regarding claims 18 and 28, Suh teaches a nanoparticle or shell can be formed on the nanoparticle according to the invention, which enables formation of nanoparticle which has multiple 
	Regarding claim 19 and 29, Suh teaches that in order to identify the multiplexing capability of nanoparticle according to the present invention, two types of Raman dyes (R6G-green and Cy3 dyes) were used, which were modified on oligonucleotide and placed in the nanogap (Para 0117). It further states more dyes can be modified chemically or physically because large surface of intra-nanogap is available, which improves sensitivity as well as multiplexing capability (Para 0119). In addition, example 7 of the reference makes comparison between Raman signal and Fluorescence based detection method. Furthermore, Suh teaches preparation of nanoparticle with modified thickness of shell and that the plasmonic characteristics of metal nanoparticle can be changed by changing the structure of nanoshell (Example 5, Para 0114). The prior art teaches the composition having multiple layers of shells as discussed supra and it further teaches that the thickness of the shell can be modified. It also teaches two types of Raman dyes that were used and that more dyes can modified chemically or physically. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure (i.e. thickness) or the signal probe of the subsequent shells.      
Regarding claim 20 and 30, Suh teaches the nanoparticles can be selected from the group consisting of a nanoparticle which consists of gold core and silver shell or a silver core and gold shell (Para 0024). Since Suh teaches that there can be multiple layers of the shell and that different metals 
Regarding claim 21, Figure 11a of the reference shows the shell concentrically disposed about the core.     
Suh does not teach the first layer comprising a polymer having a catechol group and the polymer being a polydopamine (polymerized monomer of the polymer) specifically as stated in instant claim 1, 2, 23 and 24. Hence, it also does not teach the signal probe bonded to the polymer having the catechol group as recited in instant claims 1 and 23. Furthermore, Suh does not explicitly teach the polymer having a catechol group is a continuous conformal coating of the polymer disposed on the core as stated in instant claim 4.    
	However, these deficiencies are cured by Messersmith. Messersmith teaches multifunctional metal nanoparticles having a polydopamine-based surface and methods of making and using the same.
	Regarding claims 1, 2, 4 and 23-24, Messersmith teaches a nanoparticle that includes a metallic core, which may comprise of gold, and a polydopamine coating disposed on at least part of the surface or the entire surface of the metallic core (Para 0009). More specifically, the disclosure encompasses method of making nanoparticles, wherein the method includes the step of contacting a metallic core with an alkaline solution comprising dopamine. This step results in the formation of a polydopamine coating on the surface of the metallic core and thus reads entirely on instant claim 24. Furthermore, Messersmith teaches that a conformal layer of polydopamine was deposited onto the surface plasmon resonant gold nanorods to form a versatile interface for biofunctionalization (Para 0057). The reference, in paragraph 0155, further states that polydopamine is perhaps the simplest form of a mussel mimetic coating in terms of ease of use and versatility, depositing spontaneously as a thin conformal coating on surfaces by taking advantage of a rich repertoire of chemical interactions with surfaces. Hence, these 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate the teachings of Messersmith and comprise a polymer having a catechol group and specifically polydopamine. One would be motivated to do so because Messersmith teaches polydopamine being a photothermal modulatory material, polydopamine coatings with tunable thicknesses on the core allow for control over the conversion of light energy to heat energy for optimization of metal nanoparticles for optical contrast agents and photothermal agents (Para 0061). Since Suh also teaches the use of contrast agent, such as optical contrast agent (Para 0060), one of ordinary skill in the art would be motivated to modify the polymer and incorporate polydopamine polymer to yield predictable results for optimization of metal nanoparticles for optical contrast agents and photothermal agent. In addition, Messersmith teaches the polydopamine-coated nanoparticles have the adaptable chemical repertoire to facilitate the synthesis of individualized, multifunctional diagnostic and therapeutic agents for a broad range of diseases and the versatility of catechol chemistry allows the polydopamine surface to be functionalized in a variety of ways (0060). This would further motivate one of ordinary skill in the art to incorporate polydopamine to yield these predictable results.    
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the signal probe covalently bond to the polydopamine polymer via the catechol group because Suh already teaches that the signal substance can be placed in 
	As stated above, Suh teaches the modification of nanoshell thickness and the use of different types of Raman dyes and recognizes fluorescence based method detection. Therefore, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure (i.e. thickness) or the signal probe of the layers during routine experimentation to achieve optimal and desired results. Furthermore, since Suh teaches that there can be multiple layers of the shell and that different metals can be used in core and shell, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal in the multiple layer structure during routine experimentation to yield optimal results.
	A person of ordinary skill in the art would have reasonable expectation of success of achieving such modifications since both Suh and Messersmith have demonstrated it is routine and known in the art to make nanostructure material with core and surrounding shell or layers comprising different polymers, with tunable thickness, having various properties that affect signaling and detection of the desired agent.   

Response to Arguments
Applicant's arguments filed 03/08/2021 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that one of ordinary skill in the art would not have modified Suh by employing polydopamine of Messersmith in place of oligonucleotide since Suh clearly demonstrates using substance other than oligonucleotide would not result in the formation of a nanogap. 
In response, it is argued that Suh does not clearly suggest that using substance other than oligonucleotide would not result in the formation of a nanogap because it teaches that the inventors identified the possibility to form a nanogap between core and shell by forming organic molecules (polymer, as one example and polymer with layer by layer structure) (see Para 0016). Further, Suh teaches a nanogap can be formed by combining the polymer on the core and forming the shell on the polymer-combined core and an oligonucleotide or polymer used in layer by layer assembly method be used as the polymer (see Para 0029). It also states that if an oligonucleotide is used, it is characterized by attachment of oligonucleotide to the surface of the core of the nanoparticle by electrostatic attraction or covalent bond (see Para 0030). Therefore, the teachings of Suh suggest that oligonucleotide is not the only substance that would result in the formation of a nanogap because a polymer other than oligonucleotide can be used to form nanogap.          
Applicant further argued that one of ordinary skill in the art would not modify Suh by employing polydopamine of Messersmith since adding a second layer being continuous conformal coating of the metal to the polydopamine coating would make it impossible for an antibody, which is disclosed to be bound to the polydopamine coating, to be present on the surface. 
	Suh discloses the “shell” (i.e. the second layer) refers to a coating layer surrounding the core (Para 0021). It teaches the nanoparticle can be used in the treatment of disease as drug carrier and also as diagnostic tools (Para 0059 and 0061). Messersmith also teaches nanoparticles can be used as 
	The applicant also argued that Suh provides no teaching or suggestion with regard to using any other polymers in the assembly of the signal substance to the nanoparticle and that one skilled in the art would not have had any reasonable expectation of success for amplifying the SERS signal, when other polymers are used because the result of substituting the oligonucleotide with the polymer having catechol group is completely unpredictable. 
  	In response, as mentioned previously, Suh teaches that the coating of the polymer can be carried out by layer-by-layer assembly and any material used in the layer by layer assembly, without limitation can be used (Para 0046). As evidenced by the reference Han (Thin Solid Films, 600 (13 January 2016) 76-82), polydopamine was known to be used to form layer-by-layer assembly because of the fast and strong coordination bond between catechol groups and metal ions (see: Abstract). Thus, one skilled in the art would have had a reasonable expectation of success of incorporating polydopamine since Suh suggests that polymer can carried out by layer-by-layer assembly. Further, both oligonucleotides and polydopamine comprise hydroxyl groups which also provides reasonable expectation of success to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616